


110 HR 6479 IH: San Francisco Bay National

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6479
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Stark introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the establishment of the San Francisco Bay
		  National Wildlife Refuge Complex.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the San Francisco Bay National
			 Wildlife Refuge Complex Establishment Act.
			(b)FindingsThe Congress finds the following:
				(1)In 1974, the first congressionally-mandated
			 national wildlife refuge in the country was established in San Francisco Bay,
			 renamed in 1995 as the Don Edwards San Francisco Bay National Wildlife Refuge.
			 It was the Nation's first urban refuge and remains the largest national
			 wildlife refuge in a metropolitan area. The Service manages it as part of a
			 Complex with the Antioch Dunes, Ellicott Slough, Farallon, Marin Islands,
			 Salinas River, and San Pablo Bay National Wildlife Refuges, comprising more
			 than 46,000 acres. The Complex’s urban setting and high visitorship provide
			 unique challenges and opportunities to advance the mission of the national
			 wildlife refuge system, including engagement, education, and involvement of new
			 constituencies.
				(2)The Complex
			 represents a unique national asset within the National Wildlife Refuge System
			 and should be a focal point for cutting edge research, science, and practice in
			 habitat management and restoration, including projects in the areas of—
					(A)implementation of
			 recovery plans for endangered and threatened wildlife species, and habitat
			 conservation plans for tidal marsh and other priority ecosystems;
					(B)integrated
			 ecosystem management and adaptive approaches to planning and implementation of
			 landscape-scale ecosystem restoration;
					(C)carbon
			 sequestration and natural shoreline protection benefits of tidal marsh
			 restoration in the face of rising sea levels;
					(D)monitoring the
			 health of key species and the value of habitat;
					(E)removal and
			 control of harmful nonnative species;
					(F)public education
			 and community stewardship opportunities in furtherance of the mission of the
			 National Wildlife Refuge System;
					(G)public-private
			 partnerships and collaborative conservation; and
					(H)establishing and
			 documenting best practices and disseminating and replicating them throughout
			 the National Wildlife Refuge System.
					2.Establishment
			(a)In general;
			 purposesFor the purposes of preservation, conservation,
			 restoration, and enhancement of highly significant wildlife habitat in the
			 ecosystem known generally as San Francisco Bay in the State of California,
			 protection of migratory waterfowl and other wildlife, including species known
			 to be threatened or endangered with extinction, providing opportunities for
			 wildlife-oriented recreation and nature study within the open space so
			 preserved, the Secretary shall establish, in accordance with this Act, an urban
			 ecosystem wildlife refuge complex to be known as the San Francisco Bay National
			 Wildlife Refuge Complex.
			(b)ObjectivesIn addition to the purposes of the Refuge
			 Complex specified in subsection (a), the Refuge Complex shall be managed in
			 accordance with all laws, regulations, executive orders, and comprehensive
			 conservation plans that applied before the date of the enactment of this Act to
			 the San Francisco Bay National Wildlife Refuge Complex and for the following
			 objectives:
				(1)To strengthen and complement existing
			 resource management, conservation, restoration, and education programs and
			 activities at the Refuge Complex in a manner consistent with the purposes set
			 forth in subsection (a).
				(2)To conserve,
			 enhance, and restore the native aquatic and terrestrial communities and their
			 characteristics found within the Refuge Complex and the San Francisco Bay
			 ecosystem in partnership with governmental, nongovernmental, and private
			 organizations and private individuals dedicated to fish and wildlife habitat
			 preservation, protection, recovery, restoration, or enhancement.
				(3)To
			 facilitate partnerships among the Service, the State of California, regional
			 and local governments, Indian tribes, communities, conservation organizations
			 and other non-Federal entities to promote community stewardship and to enhance
			 public awareness and appreciation among urban and metropolitan residents within
			 the greater San Francisco Bay ecosystem of the natural resources of the Refuge
			 Complex and the importance of maintaining fish and wildlife habitat to
			 compensate for the significant scale of human development and land conversion
			 that has occurred in this region of northern California.
				(4)To advance the
			 collective goals, priorities, and strategies established in the covered report
			 in order to protect, preserve, conserve, manage, restore, recover, or enhance
			 fish and wildlife habitat in the San Francisco Bay ecosystem.
				(5)To provide for the
			 systematic monitoring of key species and environmental health in general, to
			 facilitate programs to control or eradicate harmful, non-native invasive
			 species, to advance adaptive approaches to planning, carbon sequestration, and
			 natural shoreline protection, and to implement landscape-level strategies for
			 ecosystem recovery, restoration and enhancement.
				3.Refuge Complex
			 boundaries
			(a)In
			 generalThere shall be
			 included within the boundaries of the Refuge Complex those existing refuge
			 dunes, beaches, marshes and sloughs, tidal flats, salt ponds, submerged lands,
			 islands, and other lands and open waters in the San Francisco Bay and Monterey
			 Bay ecosystems as generally depicted on the map entitled San Francisco
			 Bay NWR Complex and dated April 2008, including—
				(1)Antioch Dunes
			 National Wildlife Refuge;
				(2)Don Edwards San
			 Francisco Bay National Wildlife Refuge;
				(3)Ellicott Slough
			 National Wildlife Refuge;
				(4)Farallon National
			 Wildlife Refuge;
				(5)Marin Islands
			 National Wildlife Refuge;
				(6)Salinas River
			 National Wildlife Refuge;
				(7)San Pablo Bay
			 National Wildlife Refuge; and
				(8)any other areas
			 added to the Refuge Complex after date of enactment of this Act.
				(b)Availability of
			 mapThe map referred to in subsection (a) shall be held on file
			 and available for public inspection in the appropriate offices of the
			 Service.
			(c)Boundary
			 revisionsThe Secretary may from time to time make such
			 corrections to the boundaries of the Refuge Complex as may be appropriate to
			 carry out the purposes of the Refuge Complex as specified under this Act or to
			 facilitate the acquisition of property within the Refuge Complex pursuant to
			 section 5.
			4.Notification of
			 establishment and administration
			(a)Notification of
			 establishmentNo later than 180 days after date of enactment of
			 this Act, the Secretary shall establish the Refuge Complex by publication of a
			 notice to that effect in the Federal Register.
			(b)AdministrationPrior
			 to the establishment of the Refuge Complex and thereafter, the Secretary shall
			 administer all federally owned lands, waters, and interests therein acquired
			 for the Refuge Complex in accordance with the National Wildlife Refuge System
			 Administration Act of 1966 (16 U.S.C. 668dd et seq.) and this Act. The
			 Secretary may utilize such additional statutory authority as may be available
			 to the Secretary for the conservation, management, and restoration of fish and
			 wildlife and natural resources, the development of wildlife dependent outdoor
			 recreation opportunities, and facilitation of fish and wildlife interpretation
			 and education as the Secretary considers appropriate to carry out the purposes
			 of this Act.
			(c)Priority
			 usesIn providing
			 opportunities for compatible fish and wildlife dependent recreation, the
			 Secretary, in accordance with paragraphs (3) and (4) of section 4(a) of the
			 National Wildlife Refuge System Administration Act of 1966 (16 U.S.C.
			 668dd(a)), shall ensure that hunting, fishing, wildlife observation,
			 photography, and environmental education and interpretation are the priority
			 public uses of the Refuge Complex. Each refuge within the Refuge Complex shall
			 continue to provide those uses compatible with the establishment of that
			 refuge.
			(d)Cooperative
			 agreements regarding non-Federal landsThe Secretary may enter
			 into cooperative agreements with the State of California, its departments or
			 agencies, or any political subdivision thereof, and with any other person for
			 the management in a manner consistent with this Act of lands that are owned by
			 such State, subdivision, or other person and located within the boundaries of
			 the Refuge Complex and to promote public awareness of the natural resources of
			 the San Francisco Bay ecosystem and encourage public participation in the
			 conservation of those resources.
			5.Acquisition and
			 transfer of lands and waters for Refuge Complex
			(a)AcquisitionsThe Secretary may acquire by donation,
			 purchase with donated or appropriated funds, or exchange the lands and waters
			 or interests therein (including conservation easements) within the boundaries
			 of the Refuge Complex, except that lands, waters, and interests therein owned
			 by the State of California may be acquired only by donation.
			(b)Transfers from
			 other agenciesAny Federal
			 property located within the boundaries of the Refuge Complex as described by
			 this Act, that is under the administrative jurisdiction of a department or
			 agency of the United States other than the Department of the Interior may, with
			 the mutual concurrence of the head of the administering department or agency
			 and the Secretary, be transferred without consideration to the administrative
			 jurisdiction of the Secretary for the purposes of this Act.
			6.RepealPublic Law 92–330 is repealed effective
			 upon the date on which the Secretary publishes a notice of establishment of the
			 Refuge Complex under section 4(a).
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary—
			(1)such sums as may
			 be necessary for the acquisition of lands and waters, or interests in lands and
			 waters, within the Refuge Complex;
			(2)such sums as may
			 be necessary for the development, operation and maintenance of the Refuge
			 Complex; and
			(3)such sums as may
			 be necessary to facilitate the recovery and restoration of fish and wildlife
			 habitats within the Refuge Complex.
			8.DefinitionsFor the purposes of this Act—
			(1)the term covered report means
			 the report entitled Baylands Ecosystem Habitat Goals: A Report of
			 Habitat Recommendations Prepared By the San Francisco Bay Area Wetlands
			 Ecosystem Goals Project, U.S. Environmental Protection Agency, San Francisco,
			 California/S.F. Bay Regional Water Quality Control Board, Oakland, California.
			 1999;
			(2)the term
			 harmful non-native species means, with respect to a particular
			 ecosystem in a particular region, any species, including its seeds, eggs,
			 spores, or other biological material capable of propagating that species, that
			 is not native to that ecosystem and has a demonstrable or potentially
			 demonstrable negative environmental or economic impact in that region;
			(3)the term
			 Indian tribe has the meaning given the term in section 4 of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b);
			(4)the term
			 Refuge Complex means the San Francisco Bay National Wildlife
			 Refuge Complex established by this Act;
			(5)the term
			 Secretary means the Secretary of the Interior; and
			(6)the term
			 Service means the United States Fish and Wildlife Service.
			
